 PLUMBERS AND PIPEFITTERSLOCAL 149223United Association of Journeymen and Apprentices ofthePlumbing and Pipefitting Industry of theUnitedStatesand Canada,AFL-CIO, LocalUnion 149andH.E. Freitag,Inc. Case14-CD-422November 10, 1972DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed on April 7, 1972,1 by H. E. Freitag,Inc. (herein called the Employer), alleging thatUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada, AFL-CIO, Local Union149 (herein called the Plumbers or Respondent), hadviolated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forcingor requiring the assignment of certain work describedbelow to employees represented by the Plumbersrather than to employees represented by Laborers'InternationalUnion of North America, AFL-CIO,Local Union 171 (herein called the Laborers).A hearing was held before Hearing Officer Neil E.McDarby on May 11. The Employer and theLaborers appeared at, and participated in, thehearing. The Plumbers did not enter an appearanceor otherwise participate in the hearing, although dulyserved with a copy of the Board's notice of hearing.All parties in attendance at the hearing were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Following the hearing, none of theparties filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in thiscase,the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERAt the hearing it was stipulated that H. E. Freitag,iUnless otherwise noted, all dates herein are in 1972.2Richard Walden, Laborers business manager, testified that on or aboutFebruary 22 at the prejob conference, when informed that the Employerwas going to perform the installation of the water and sanitary sewer lines,Costagna stated:First of all we are going to lay the claim. The Plumbers are laying theInc., an Illinois corporation with its principal officeand place of business located at Jacksonville, Illinois,isa general contractor engaged in excavation,demolition, and laying and installation of water andsewer lines.During the last 12 months Freitagpurchased materials valued in excess of $50,000 fromsuppliers located outside the State of Illinois, whichmaterialswere shipped directly to its constructionsites located at points within the State of Illinois. Wefind, accordingly, that the Employer is engaged in abusiness affecting commerce within the meaning ofSection 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionin this proceeding.II.THE LABORORGANIZATIONSAt the hearing it was stipulated, and we find, thatthe Plumbers and the Laborers are labor organiza-tions within the meaning of Section 2(5) of the Act.III.THEDISPUTEA.Background and Facts of the DisputeThe Employer is engaged in the business ofexcavation, demolition, and laying and installationof water andsewer lines. In the course of its businesstheEmployer accepted a subcontract from PaulPiper Construction Company, Inc., to perform theinstallation of sanitary sewers, water mains, stormsewers, and site grading at Federal housing projectsinMattoon, Illinois.On February 22, a prejob conference was held atthe Mattoon housing projects. The basic trade unionswhose employees might be employed on the projectwere represented. At the conference, Mike Costagna,Plumbers assistant business agent, inquired as to whowas to perform the laying of water mains andsanitary sewers. Upon being informed that the workwas to be performed by the Employer, Costagnastated to Leslie Ankrom, the Employer's president,"I'llnot furnish you any men." 2 Later, during theweek of March 20, Costagna told Ankrom in atelephone conversation that there would have to be ameeting between them to arrive at a decision as towho was to perform the work. When Ankrom statedthat the work had been assigned to the Laborers andwas in progress, Costagna told Ankrom that therewould be a picket line at the jobsite.On or about March 22, the project was picketed bythePlumbers withsignsthat bore the followingclaim to the laying of all storm sewers,all sanitary sewers and all watermains on this project. If we do not get this work,the laying of the watermains, the storm sewers and the sanitary sewers, then the man [IdealHeating and Plumbing Company]that's doing the plumbingon the jobwill not get any plumbers.200 NLRB No. 24 224DECISIONSOF NATIONALLABOR RELATIONS BOARDlegend: "H.E. Freitag, Inc. Has No Contract WithThe Plumbers Local Union 149." Following thecommencement of the picketing, Costagna askedAnkrom in a telephone conversation if he wouldmeet with him. Costagna received a negative reply.Costagna then stated that the picket line-would stayup and that there would be a work stoppage.B.TheWork in DisputeThe disputed work involved is the manual labor inunloading and distributing materials for sewage andwater lines and laying storm and sanitary sewers andwater mains at the Federal housing projects locatedatNinth Street and Rudy Avenue and at PrairieStreet and First Street in Mattoon, Illinois.C.The Contentions of the PartiesThe Employer's position is that its employeesrepresented by the Laborers have always, withinfrequent exceptions in the past, unloaded anddistributed materials for sewage and water lines andlaid storm and sanitary sewers and water mains. TheLaborers contends that the work has historicallybeen assigned to its members and that it continues toclaim the work on behalf of its members. ThePlumbers has made no statement of position.D.Applicability of the StatuteBefore the Board may proceed with the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.As previously indicated, a prejob conference washeld at Federal housing projects in Mattoon, Illinois,and was attended by all the basic trade unions thatmight have employees on the project. The Plumbersassistant business agent, Mike Costagna, inquired asto who was to perform the laying of water mains andsanitary sewers. Upon being informed it was to beperformed by the Employer, Costagna stated toAnkrom, the Employer's president: "I'll not furnishyou any men."During the week of March 20, Costagna stated in atelephone conversation that he would have to have ameeting with Ankrom to arrive at a decision as towho was to perform the work. Ankrom stated thework had been assigned to the Laborers. Costagnatold Ankrom that there would be a picket line at thejobsite.On or about March 22, the project was picketed bythe Plumbers with signs that bore the following3There is no evidencethat the partieshave agreed to be bound by anyvoluntary method for adjusting such dispute.4International Associationof Machinists, Lodge No 1743, AFL-CIO (J.A. Jones Construction Company),135 NLRB 1402.legend: "H.E. Freitag, Inc. Has No Contract Withthe Plumbers Local Union 149." Within a few daysfollowing the commencement of the picketing,Costagna asked Ankrom, in a telephone conversa-tion, if he would meet him. Ankrom replied in thenegative.Costagna then stated that the picket linewould stay up and there would be a work stoppage.On the basis of the entire record, we conclude thatthere is reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that the disputeis properly before the Board for determination underSection 10(k) of the Act.3E.Merits oftheDisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors. TheBoard has held that its determination in a jurisdic-tionaldispute is an act of judgment based oncommonsense and experience reached by balancingthose factors involved in a particular case 41.The collective-bargaining agreementsThe Employer is party to collective-bargainingagreements with the Laborers5 which arguably coverthe work in dispute. The Employer has no collective-bargaining agreements with the Plumbers.2.Company andarea practicesThe record indicates that it has been the Employ-er'spractice to assign the disputed work to theLaborers.The record further indicates that it has been thearea practice for employees represented by theLaborers to do similar work; namely, to unload anddistributematerials for sewage and water lines andlay storm and sanitary sewers and water mains.3.Relative skills, economy, and efficiency ofoperationThe record indicates that the Employer consideredthe use of laborers more efficient and economical,since every laborer who works on a job is aproduction man able to perform numerous functions.It is also the Employer's position that the skills of thelaborers are satisfactory, and their use results inconsiderable savings being passed on to the consum-er.5The recordindicates two collective-bargaining agreements: oneeffectivefrom April1, 1970, to March31, 1972,and the other effective fromApril 1, 1970, to March31, 1973. PLUMBERS AND PIPEFITTERSLOCAL 149225ConclusionHaving considered all pertinent factors, we con-clude that the factors, including the collective-bar-gaining agreements presently in existence betweenthe Employer and the Laborers, company practice,and efficiency of operation, favor awarding the workto the employees represented by the Laborers, andwe shall determine that they are entitled to performthe work in dispute. Accordingly, on the basis of theentire record, we shall determine the existing jurisdic-tional controversy by awarding to the employeesrepresented by the Laborers, rather than to individu-als represented by the Plumbers, the manual laborinvolved in unloading and distributing materials forsewage and water lines and laying storm and sanitarysewers and water mains at the housing projectslocated at 9th Street and Rudy Avenue and at PrairieStreet and First Street inMattoon, Illinois. Inmaking this determination, we are assigning the workto employees who are represented by Local 171,Laborers, and not to that Union or its members. Ourpresent determination is limited to the particulardispute which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(c) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees of H. E. Freitag, Inc., who arecurrently represented by Local 171, Laborers' Inter-nationalUnion of North America, AFL-CIO, areentitled to perform the manual labor involved inunloading and distributing materials for sewage andwater lines and laying storm and sanitary sewers andwater mains at the housing projects located at 9thStreet and Rudy Avenue and at Prairie Street andFirst Street in Mattoon, Illinois.2.United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industry oftheUnited States and Canada, AFL-CIO, LocalUnion 149, is not entitled, by means proscribed bySection 8(b)(4)(D) of the Act, to force or require H.E.Freitag, Inc., to assign such disputed work toindividuals represented by it.3.Within 10 days from the date of this Decision.and Determination of Dispute, United Associationof Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Cana-da,AFL-CIO, Local Union 149, shall notify theRegional Director for Region 14, in writing, whetheror not it will refrain from forcing or requiring H. E.Freitag,Inc.,bymeans proscribed in Section8(b)(4)(D), to assign the disputed work to itsmembers rather than to employees represented bythe Laborers.